Appeal from a *929judgment of the Yates County Court (W. Patrick Falvey, J.), rendered April 20, 2004. The judgment convicted defendant, upon a jury verdict, of driving while intoxicated as a felony.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, after a jury trial, of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [ii]), defendant contends that his constitutional right of confrontation was violated when County Court admitted certain hospital test results in evidence as business records. That contention is not preserved for our review (see People v Bones, 17 AD3d 689, 690 [2005]; People v Craig, 15 AD3d 919 [2005], lv denied 4 NY3d 852 [2005]; People v Carter, 1 AD3d 1028, 1029 [2003], lv denied 2 NY3d 738 [2004]; cf. People v Douglas, 4 NY3d 777, 779 [2005]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see Craig, 15 AD3d at 919-920; Carter, 1 AD3d at 1029). We reject defendant’s further contention that the verdict is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present—Green, J.P., Gorski, Martoche, Smith and Hayes, JJ.